Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 1 of 16 PageID #:886




                 EXHIBIT 2
     Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 2 of 16 PageID #:886



                                                                         Page 1

 1                IN THE UNITED STATES DISTRICT COURT
 2                      NORTHERN DISTRICT OF ILLINOIS
 3                              EASTERN DIVISION
 4      GABRIELA RAMIREZ, FIDELA AVINA,)
 5      RUEL NIETO, KATHERINE RANOS,                 )
 6      and EVALINA GONZALEZ, on behalf)
 7      of themselves and all others                 )
 8      similarly situated,                          )
 9                             Plaintiff,            ) Case No.:
10                       vs.                         ) 1:17-cv-02626
11      MIDLAND FUNDING, LLC; MIDLAND                )
12      CREDIT MANAGEMENT, INC.; and                 )
13      ENCORE CAPITAL GROUP, INC.,                  )
14                             Defendants.           )
15
16                       The deposition of GABRIELA RAMIERZ,
17      called as a witness for examination, taken
18      pursuant to the Federal Rules of Civil Procedure
19      of the United States District Courts pertaining
20      to the taking of depositions, taken before ANDREA
21      L. KIM, a Certified Shorthand Reporter of said
22      state, CSR No. 84-3722, at Suite 2500, 151 North
23      Franklin street, Chicago, Illinois, on the 12th
24      day of June, A.D. 2018, at 1:42 p.m.


                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 3 of 16 PageID #:886


                                                    Page 2                                                   Page 4
  1 PRESENT:                                                  1             (WHEREUPON, the witness was duly
  2                                                           2             sworn.)
  3   COMMUNITY LAWYERS GROUP, LTD.,                          3              GABRIELA RAMIREZ,
  4   (73 West Monroe Street, Suite 514,                      4   called as a witness herein, having been first
  5   Chicago, Illinois 60603                                 5   duly sworn, was examined and testified as
  6   312-757-1880), by:                                      6   follows:
  7   MS. CELETHA CHATMAN,                                    7               EXAMINATION
  8   cchatman@communitylawyersgroup.com,                     8   BY MS. CONLEY:
  9      appeared on behalf of the Plaintiff;                 9       Q. Hi, Ms. Ramirez. My name is Lindsey
 10                                                          10   Conley. I represent the defendants in the
 11   HINSHAW & CULBERTSON, LLP,                             11   lawsuit. The defendants are Midland Funding,
 12   (151 North Franklin Street, Suite 2500,                12   LLC, and Midland Credit Management Incorporated.
 13   Chicago, Illinois 60606,                               13   So I am going to refer to them collectively
 14   (312) 704-3000), by:                                   14   throughout the deposition sometimes as Midland or
 15   MS. LINDSEY A.L. CONLEY,                               15   MCM or defendants, but if I want to differentiate
 16   lconley@hinshaw.com,                                   16   between the two entities, I will let you know
 17      appeared on behalf of Defendants.                   17   that.
 18                                                          18          Is that all right with you?
 19                                                          19       A. Yes.
 20                                                          20       Q. Before we get started, I am going to
 21                                                          21   go over some ground rules with depositions. I am
 22 REPORTED BY: ANDREA L. KIM,                              22   not sure if you have been to a deposition before
 23        Illinois CSR No. 84-3722.                         23   today, but I will ask that you that in a second.
 24                                                          24       MS. CONLEY: Before we start with the ground
                                                    Page 3                                                   Page 5
  1                INDEX                                     1    rules, I want to state on the record the
  2                                                          2    deposition of Gabriela Ramirez is taken pursuant
  3   WITNESS:                                   PAGE:       3    to notice, agreement of the parties, and the
  4   GABRIELA RAMIREZ                                       4    Federal Rules of Civil Procedure.
  5     EXAM by MS. CONLEY................. 4                5    BY MS. CONLEY:
  6     EXAM by MS. CHATMAN................ 50 6                     Q. Can you let me know whether you have
  7     EXAM by MS. CONLEY................. 51               7    done a deposition before or not?
  8                                                          8       A. No.
  9                *****                                     9       Q. It is really just a conversation
 10              INDEX                                      10    between you and I. I am going to ask you some
 11   EXHIBIT NUMBER                                 MARKED 11    questions. You are going to give me some
 12   Exhibit No. 1................................ 27      12    responses.
 13   Exhibit No. 2................................ 34      13       A. Okay.
 14                                                         14       Q. When I ask a question, I will ask a
 15                                                         15    question, and then I will wait on your response,
 16                                                         16    but when that is happening, it is just best that
 17                                                         17    we aren't speaking at the same time. It's really
 18                                                         18    hard for the court reporter to transcribe
 19                                                         19    everything that's happening here.
 20                                                         20            So to your left is the court reporter.
 21                                                         21    She's taking down everything that's being said.
 22                                                         22    So it will be very helpful for all of us if you
 23                                                         23    verbalize your responses.
 24                                                         24            I see your shaking your head now so I
                                                                                                   2 (Pages 2 - 5)
                                            Veritext Legal Solutions
www.veritext.com                                                                                   888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 4 of 16 PageID #:886


                                                    Page 6                                                     Page 8
  1   just want to mention it to you because she is not       1   is perfectly fine. You know where the restrooms
  2   taking down anything that is happening                  2   are. We also have some water if you finish your
  3   physically. She is only taking down things that         3   bottle of water there. Just let me know if you
  4   are coming out of each one of our mouths.               4   need a break, and we will take a quick break for
  5           Is that fine with you?                          5   you.
  6       A. Yes.                                             6           There may be a time in which you need
  7       Q. As I said, just answer me yes or no or           7   a break, but I may still be in a line of
  8   if there are any other things that you would like       8   questioning, and I am just going to ask that you
  9   to explain in response to my questions, that's          9   be patient with me that I finish that line of
 10   fine as well. And so no shaking of the head, no        10   questioning before we take a break. I promise I
 11   saying uh-huh, but if you do that while you are        11   won't try to hold you long, but quickly finish
 12   responding verbally, that's fine as well, but if       12   what I am talking about and you can give your
 13   it happens, I willing remind you.                      13   response, and then we will take a break.
 14       A. Okay.                                           14           Is that okay with you?
 15       Q. If you don't understand any of my               15       A. Yes.
 16   questions, it is just best that you let me know        16       Q. And I am going to ask that you speak
 17   that before responding. I am going to give you a       17   slowly as well. I am probably speaking faster
 18   question; you will give me a response, but if you      18   than what you would speak, but it's easier for
 19   give me a response, I am going to assume that you      19   the court reporter.
 20   understood the question.                               20           Do you understand that?
 21       A. Yes.                                            21       A. Yes.
 22       Q. So it's best if you don't understand,           22       Q. Are there any other things about the
 23   just let me know. I will rephrase it, repeat it,       23   ground rules that you want me to clarify or you
 24   anything that would help for you to get an             24   didn't understand?
                                                    Page 7                                                     Page 9
  1   understanding.                                          1      A. No.
  2           Do you understand that?                         2      Q. And so were going to get started with
  3       A. Yes.                                             3   the questioning. Before I get started, there may
  4       Q. And I am going to ask that you speak             4   be some questions in which I ask you that you may
  5   loudly enough. I know the court reporter has            5   feel that are a little bit intrusive. We are
  6   some devices here to be able to increase our            6   going to talk about some financial information
  7   volume, but it's best that you speak loudly so          7   during this deposition. It's really not to
  8   she isn't working too hard here as well as so           8   offend you. It's really just to get the facts
  9   your attorney can hear you and I can hear you.          9   about the case, learn a little bit more about
 10       A. Yes.                                            10   yourself.
 11       Q. There may be some times in the                  11           If there are any personal identifiers
 12   deposition when your attorney makes an objection.      12   in which we release throughout this deposition, I
 13   That's really just for the court purposes. So we       13   will direct the court reporter to redact them for
 14   are going to allow her to speak her objection on       14   the record. At that point they are redacted. No
 15   the record, and then you will give your response.      15   one can see them. It's going to be blacked out.
 16   If there's anything that -- or in a question that      16   So it's perfectly fine to give those responses.
 17   she doesn't want you to respond to, she will let       17   We will make sure that that information is
 18   you know that, but normally you just give your         18   protected.
 19   response to my question as normally as you would       19           Do you understand that?
 20   and as truthfully as you are required to even if       20      A. Yes.
 21   she makes an objection.                                21      Q. Can you please state your full name
 22           Do you understand that?                        22   for the record spelling your first and you last
 23       A. Yes.                                            23   name.
 24       Q. And if you need to take a break, that           24      A. Gabriela Ramirez, G-A-B-R-I-E-L-A,

                                                                                                    3 (Pages 6 - 9)
                                           Veritext Legal Solutions
www.veritext.com                                                                                     888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 5 of 16 PageID #:886


                                                   Page 10                                                 Page 12
  1   Ramirez, R-A-M-I-R-E-Z.                                 1      Q. And what city is that in?
  2      Q. And you have never given a deposition             2      A. Chicago, Illinois.
  3   before; is that correct?                                3      Q. And how long have you lived at the
  4      A. Yes.                                              4   Richmond address?
  5      Q. Is there anything that would impair               5      A. 20 years.
  6   your ability to truthfully and honestly answer my       6      Q. And do you live at the Richmond
  7   questions today?                                        7   address with anyone?
  8      A. No.                                               8      A. Yes, with my parents.
  9      Q. Are you on any medication that affects            9      Q. Your parents?
 10   your memory?                                           10      A. Yes.
 11      A. No.                                              11      Q. Can you give us your parents' first
 12      Q. Have you had any alcohol or drugs                12   and last names?
 13   within the last 24 hours?                              13      A. Maria and Antonio Ramirez.
 14      A. No.                                              14      Q. Thank you. Do your parents own the
 15      Q. Did you speak with anyone about the              15   home that you stay in?
 16   deposition before coming here today?                   16      A. Yes.
 17      A. No.                                              17      Q. Is it a house or is it an apartment?
 18      Q. Did you review any documentation                 18      A. It's a house that has an apartment.
 19   before coming to the deposition today?                 19      Q. So it's what we would say like a
 20      A. Yes.                                             20   three-flat or a two-flat?
 21      Q. Can you let us know what documents you           21      A. Yes.
 22   reviewed?                                              22      Q. And do you -- are any of those parts
 23      A. Yes, just papers.                                23   rented out to anyone?
 24      Q. That's fine. You just don't remember             24      A. Yes.
                                                   Page 11                                                 Page 13
  1   the names or the titles?                                1      Q. Who are they rented out to?
  2      A. No.                                               2      A. To my sisters.
  3      Q. Did you do anything other than                    3      Q. And how many sisters do you have?
  4   reviewing documents to prepare for the                  4      A. Two.
  5   deposition?                                             5      Q. And how old are your sisters?
  6      A. No.                                               6      A. 32 and 28.
  7      Q. Can you please give us your date of               7      Q. And do you rent any of the portions of
  8   birth.                                                  8   your parents' home?
  9      A. (Redacted).                                       9      A. No, I live with my parents, but I give
 10      MS. CONLEY: I am just going to direct the           10   them money.
 11   court reporter she can redact the date of birth.       11      Q. Okay. Is that the only address that
 12   BY MS. CONLEY:                                         12   you have ever lived at?
 13      Q. Can you let me know whether the last             13      A. No, I lived on other ones, but I can't
 14   four of your Social is (redacted)?                     14   remember the address right now.
 15      A. Yes.                                             15      Q. That was when you were small?
 16      MS. CONLEY: I will direct the court                 16      A. When I was smaller.
 17   reporter to redact the digits of the Social            17      Q. So there's been no other address
 18   Security.                                              18   within the 20 years that you have been with your
 19   BY MS. CONLEY:                                         19   parents?
 20      Q. Have you ever been convicted of a                20      A. No.
 21   felony or a crime involving dishonesty?                21      Q. Do you have a current telephone
 22      A. No.                                              22   number?
 23      Q. Can you give us your current address?            23      A. No.
 24      A.                Richmond.                         24      Q. No cell phone?
                                                                                               4 (Pages 10 - 13)
                                            Veritext Legal Solutions
www.veritext.com                                                                                  888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 6 of 16 PageID #:886


                                               Page 14                                                 Page 16
  1       A. No.                                          1    A. Yes.
  2       Q. And you use your parents' home number        2    Q. Where are you employed?
  3   if you need a phone?                                3    A. NewStream.
  4       A. Yes.                                         4    Q. News -- can you spell it for us?
  5       Q. Can you please provide us that home          5    A. N-E-W-S-T-R-E-A-M.
  6   number.                                             6    Q. NewStream?
  7       A. (Redacted) 2021.                             7    A. NewStream.
  8       MS. CONLEY: I'll just ask that the court        8    Q. And what do you do at NewStream?
  9   reporter redact all the digits except for the       9    A. Maintenance.
 10   last four of the telephone number.                 10    Q. Maintenance?
 11   BY MS. CONLEY:                                     11    A. Yes.
 12       Q. Are you currently married?                  12    Q. Are you a full-time worker or a
 13       A. No.                                         13 part-time?
 14       Q. Have you ever been married?                 14    A. Full-time.
 15       A. No.                                         15    Q. And are you paid on an hourly basis or
 16       Q. Do you have any children?                   16 a salary?
 17       A. No.                                         17    A. Hourly basis.
 18       Q. Do you have any dependents other than       18    Q. And where is NewStream located?
 19   yourself?                                          19    A. Joliet.
 20       A. No.                                         20    Q. And who is your current supervisor at
 21       Q. Have you ever gone by any other names       21 NewStream?
 22   than Gabriela Ramirez?                             22    A. Michelle.
 23       A. No.                                         23    Q. Michelle. Do you know her last name?
 24       Q. Can you please tell us your highest         24    A. I forgot her last name, but her first
                                               Page 15                                                 Page 17
  1   level of education.                                 1   name is Michelle.
  2      A. Some college.                                 2      Q. And how long have you been employed at
  3      Q. Where did you go some college?                3   NewStream?
  4      A. National Louis University.                    4      A. One year.
  5      Q. What did you study at National Louis          5      Q. Prior to employment at NewStream,
  6   University?                                         6   where did you work?
  7      A. For teaching.                                 7      A. I was a librarian at National Louis
  8      Q. Are you still a student at National           8   University.
  9   Louis University?                                   9      Q. And how long were you a librarian at
 10      A. No.                                          10   National Louis University?
 11      Q. When was the last time you were              11      A. Five years.
 12   enrolled in school?                                12      Q. Was that a part-time position or
 13      A. I can't remember but a couple years          13   full-time?
 14   ago.                                               14      A. Part-time.
 15      Q. Did you obtain any certifications            15      Q. Were you working at National Louis
 16   while you were at National Louis University?       16   University while you were enrolled in school?
 17      A. No.                                          17      A. Yeah.
 18      Q. Any degrees of any other sort?               18      Q. Were you paid on an hourly basis or
 19      A. No.                                          19   was it a part of some type of work study?
 20      Q. And would you say you were last              20      A. It was work study.
 21   enrolled in National Louis University more than    21      Q. So would you say you were enrolled at
 22   two years ago?                                     22   National Louis University for the entire five
 23      A. Yes.                                         23   years that you worked there?
 24      Q. Are you currently employed?                  24      A. Yes.

                                                                                           5 (Pages 14 - 17)
                                        Veritext Legal Solutions
www.veritext.com                                                                              888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 7 of 16 PageID #:886


                                                Page 18                                                   Page 20
  1      Q. Did you have any other employment              1   for today?
  2   while you were at National Louis University?         2       A. No.
  3      A. No.                                            3       Q. Can you let me know your understanding
  4      Q. Have you been employed anywhere else           4   of what a class representative is?
  5   other than NewStream and National Louis              5       A. It's group of people that have one
  6   University?                                          6   thing -- that have the same thing in common.
  7      A. No.                                            7       Q. And can you let me know what you
  8      Q. Do you have any other sources of               8   believe your duties are as a class
  9   income other than your job at NewStream?             9   representative?
 10      A. No.                                           10       A. To represent the other people to go --
 11      Q. Have you ever filed for bankruptcy?           11   to go to the court.
 12      A. No.                                           12       Q. Is that it?
 13      Q. Have you ever filed a lawsuit other           13       A. Uh-huh.
 14   than the litigation that we are here for today?     14       Q. Have you ever spoken to any of the
 15      A. No.                                           15   other class representatives involved in the
 16      Q. Have you ever been a party to a               16   litigation in which we are here for today?
 17   lawsuit other than the one we are here for today?   17       A. No.
 18      A. No.                                           18       Q. Do you have any friends or family that
 19      Q. Have you ever been sued by anyone             19   works in the debt collection industry?
 20   before?                                             20       A. No.
 21      A. Yes.                                          21       Q. Do you have any friends or family that
 22      Q. And who have you been sued by?                22   works in the credit reporting industry?
 23      A. Midland Funding.                              23       A. No.
 24      Q. And is that it?                               24       Q. Have you discussed the claims of this
                                                Page 19                                                   Page 21
  1       A. Yes.                                          1   lawsuit with anyone other than your attorneys?
  2       Q. You have never been sued by anyone            2       A. No.
  3   else?                                                3       Q. Can you let me know why you are suing
  4       A. No.                                           4   the defendants in the lawsuit that we are here
  5       Q. And the lawsuit in which you were sued        5   for today?
  6   by Midland, is that lawsuit still pending?           6       A. Yes, because they said that they were
  7       A. No.                                           7   going to put the account on an attorney and they
  8       Q. Can you let us know what was the              8   weren't going to give me flexible options to pay
  9   result of that lawsuit?                              9   the debt.
 10       A. It was discharged.                           10       Q. Have you ever had a Citibank credit
 11       Q. What do you mean by discharged?              11   card that was branded as a Sears MasterCard?
 12       A. I don't know. That's what I -- I             12       A. Yes.
 13   think -- I don't know.                              13       Q. Do you believe that Citibank credit
 14       Q. Is your understanding that the               14   card is the account that is at issue in the
 15   litigation is over that lawsuit?                    15   lawsuit that we are here for today?
 16       A. It's over. Yeah, it's over.                  16       A. Can you repeat the question?
 17       Q. And did you receive any monetary             17       MS. CONLEY: Can you repeat the question for
 18   compensation to end that lawsuit?                   18   us.
 19       A. No.                                          19             (WHEREUPON, the record was read
 20       Q. Did you have to pay any money to end         20             by the reporter.)
 21   that lawsuit?                                       21   BY THE WITNESS:
 22       A. No.                                          22       A. Yes.
 23       Q. And have you been involved in a class        23   BY MS. CONLEY:
 24   action other than the class action we are here      24       Q. Did you ever use the Citibank credit

                                                                                             6 (Pages 18 - 21)
                                         Veritext Legal Solutions
www.veritext.com                                                                                 888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 8 of 16 PageID #:886


                                              Page 22                                                     Page 24
  1   card?                                              1   ago. Probably a couple years ago.
  2       A. Yes.                                        2      Q. So more than two years you would say?
  3       Q. What did you use it for?                    3      A. Yeah, probably.
  4       A. For food.                                   4      Q. Do you remember the last time you made
  5       Q. Is that it?                                 5   a payment on the Citibank credit card?
  6       A. Yes.                                        6      A. I can't remember the year.
  7       Q. What was the food for?                      7      Q. Was that more than two years ago?
  8       A. For me.                                     8      A. Yes.
  9       Q. When did you open the Citibank credit       9      Q. Do you still have the credit card?
 10   card account?                                     10      A. No.
 11       A. I don't remember. It was a long time       11      Q. What did you do with it?
 12   ago.                                              12      A. I don't know. I had it in my room,
 13       Q. Do you recall it being in 2011?            13   but then I don't know.
 14       A. Probably.                                  14      Q. Do you think you lost it?
 15       Q. Did you apply -- how do you apply for      15      A. I think -- I don't have it. I don't
 16   the Citibank credit card?                         16   know if it's misplaced or...
 17       A. I just applied. I think I did a form       17      Q. Did you intentionally stop using the
 18   I think.                                          18   card for any reason?
 19       Q. Did you do it at the Sears store, or       19      A. No, I just -- I just stopped using it.
 20   did you do it online?                             20      Q. Why did you leave a balance on the
 21       A. On the Sears store.                        21   credit card when you stopped using it?
 22       Q. And did you ever buy any merchandise       22      A. I just -- I just -- I was trying -- I
 23   from Sears on the Citibank credit card?           23   was paying it but it was -- I was just trying to
 24       A. I don't remember. I don't remember.        24   pay it.
                                              Page 23                                                     Page 25
  1       Q. When you received the Citibank credit       1       Q. You were just trying to pay the card?
  2   card, did it come to you in the mail?              2       A. Uh-huh.
  3       A. I think so.                                 3       Q. Was that the issue that you could no
  4       Q. Have you ever had any other credit          4   longer pay it?
  5   cards other than the Citibank credit card?         5       A. It's like I didn't -- I was not
  6       A. No.                                         6   working.
  7       Q. That's your only credit card you have       7       Q. You didn't have the money to pay the
  8   ever had in your life?                             8   credit card is what you are trying to
  9       A. Yes.                                        9   communicate?
 10       Q. And when you got the Citibank credit       10       A. Yes, I didn't have the money.
 11   card in the mail, did it come with any            11       Q. And if you had the money to pay the
 12   documentation with it?                            12   balance on the credit card, would you have paid
 13       A. I don't remember. It was a long time       13   it?
 14   ago. I don't remember.                            14       MS. CHATMAN: Objection, calls for
 15       Q. Do you remember having a balance on        15   speculation. You may answer.
 16   the Citibank credit card when you stopped using   16   BY THE WITNESS:
 17   it?                                               17       A. If they would have given me reasonable
 18       A. Yes.                                       18   payments, I could have probably.
 19       Q. Did you ever make any payments on the      19   BY MS. CONLEY:
 20   Citibank credit card?                             20       Q. When you stopped using the credit card
 21       A. Yes.                                       21   and you realized you had a balance on the card,
 22       Q. When did you stop using the credit         22   did you ever try to contact Citibank?
 23   card?                                             23       A. No.
 24       A. I can't remember. It was a long time       24       Q. And why not?
                                                                                             7 (Pages 22 - 25)
                                        Veritext Legal Solutions
www.veritext.com                                                                                888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 9 of 16 PageID #:886


                                                  Page 26                                                  Page 28
  1      A. No, I don't know.                                1   Citibank?
  2      Q. Were you aware that your Citibank                2      A. Yes.
  3   credit card account was sold to Midland Funding?       3      Q. And how often did you receive account
  4      A. Yes.                                             4   statements from Citibank?
  5      Q. And how did you become aware of that?            5      A. Monthly.
  6      A. I received a letter.                             6      Q. And do you remember receiving this
  7      Q. And when did you receive the letter?             7   particular statement?
  8      A. It was like 2016, I think.                       8      A. No.
  9      Q. Is that the letter that is at issue in           9      Q. Do you see payment due date? It's in
 10   the lawsuit?                                          10   the right corner there.
 11      MS. CHATMAN: Objection, calls for                  11           Do you see that?
 12   speculation. You may answer.                          12      A. Yes.
 13   BY THE WITNESS:                                       13      Q. Do you see that being March 8, 2016?
 14      A. I don't know.                                   14      A. Yes.
 15   BY MS. CONLEY:                                        15      Q. And can you look at the second box
 16      Q. After you became aware that Midland             16   that's on the left-hand side.
 17   Funding owned the Citibank credit card account,       17           Do you see that little box there?
 18   did you ever try to contact Midland Funding or        18      A. This one (indicating)?
 19   Midland Credit Management to pay the balance on       19      Q. The left. The other side of the page.
 20   the account?                                          20      A. This one (indicating)?
 21      A. No.                                             21      Q. Yes. Do you see that box?
 22      Q. Have you ever spoken with anyone at             22      A. Yes.
 23   Midland Credit Management or Midland Funding          23      Q. Toward the bottom of that box, it says
 24   regarding the Citibank credit card account?           24   statement closing date.
                                                  Page 27                                                  Page 29
  1       A. No.                                             1          Do you see that?
  2       Q. I am going to show you some documents.          2       A. Yes -- yes.
  3   We are going to have this marked as Exhibit 1.         3       Q. And do you see that date as being
  4             (WHEREUPON, a certain document               4   February 10, 2016?
  5             was marked Ramirez Deposition                5       A. Yes.
  6             Exhibit No. 1, for                           6       Q. And do you remember receiving the
  7             identification, as of 6/12/18.)              7   Citibank credit card statements around February
  8   BY MS. CONLEY:                                         8   of 2016?
  9       Q. If you can take a look at this first            9       A. I can't remember. I can't remember.
 10   page here?                                            10       Q. Is there anything that would lead you
 11       A. Yes.                                           11   to believe that you didn't receive this statement
 12       Q. And can you let me know what this              12   in the mail that has your name and your address
 13   looks like to you?                                    13   on it?
 14       A. Like an account statement.                     14       A. I don't know. I don't remember.
 15       Q. And do you recognize this account              15       Q. Is it likely that you did receive it,
 16   statement to be the Citibank credit card that we      16   and you just don't remember seeing this
 17   have been talking about today?                        17   particular one?
 18       A. Yeah.                                          18       MS. CHATMAN: Objection, calls for
 19       Q. And if you can look down at the bottom         19   speculation. You may answer.
 20   left-hand corner, is that your name and your          20   BY THE WITNESS:
 21   current address listed there?                         21       A. I don't know.
 22       A. Yes.                                           22   BY MS. CONLEY:
 23       Q. Did you receive statements like the            23       Q. Have you had any issues with your
 24   one that we are looking at Exhibit 1 from             24   mail?
                                                                                               8 (Pages 26 - 29)
                                           Veritext Legal Solutions
www.veritext.com                                                                                  888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 10 of 16 PageID #:886


                                                Page 30                                                     Page 32
  1       A. No.                                         1     account activity.
  2       Q. Can you take a look at the -- on the        2             Do you see that?
  3   left the first box, it says summary of account     3        A. Uh-huh, yes.
  4   activity.                                          4        Q. Towards the bottom of that box, it
  5           Do you see that box?                       5     says new balance.
  6       A. Oh, summary. Okay.                          6             Do you see that?
  7       Q. Do you see new balance that's listed        7        A. Yes.
  8   towards the bottom of that first box on the left? 8         Q. Do you see the balance as being
  9       A. Yeah, yes.                                  9     $2,552.14?
 10       Q. And do you see that new balance being 10             A. Yes.
 11   $2,462.92?                                        11        Q. And can you take a -- flip to page MCM
 12       A. Yes.                                       12     105. It's a few pages after which you are
 13       Q. And can you flip two pages -- four         13     looking at now.
 14   pages to number MCM 101. It's labeled down at 14            A. Uh-huh.
 15   the bottom corner.                                15        Q. At the top of this document, it says
 16       MS. CHATMAN: She is there.                    16     credit card agreement or card agreement rather?
 17   BY MS. CONLEY:                                    17        A. Yes.
 18       Q. What does this document look like to       18        Q. Does this document look like something
 19   you?                                              19     that came in the envelope with your credit card
 20       A. It's an account statement.                 20     when you received it in the mail?
 21       Q. Does it look similar to the first          21        MS. CHATMAN: Objection, calls for
 22   account statement that I showed you?              22     speculation.
 23       A. Yes.                                       23     BY THE WITNESS:
 24       Q. Do you recognize this as being an          24        A. No.
                                                Page 31                                                     Page 33
  1   account statement from the Citibank credit card      1   BY MS. CONLEY:
  2   that we have been talking about today?               2      Q. It doesn't look like it?
  3       A. Yes.                                          3      A. No.
  4       Q. And looking at that second box on the         4      Q. But you don't remember what was in the
  5   left-hand side of the page, do you see that          5   envelope, do you?
  6   second box there?                                    6      A. No, I don't remember.
  7       A. This one (indicating)?                        7      Q. Can you let me know your understanding
  8       Q. Yes. And if you go down toward the            8   about how credit cards work?
  9   bottom, do you see statement closing date?           9      MS. CHATMAN: Objection, calls for a legal
 10       A. Yes.                                         10   conclusion. You may answer.
 11       Q. And you see that date as being March         11   BY THE WITNESS:
 12   11, 2016?                                           12      A. They work like money.
 13       A. Yes.                                         13   BY MS. CONLEY:
 14       Q. And can you look down toward the             14      Q. So do you know what your supposed to
 15   bottom left-hand corner of the page.                15   do as a result of using the card?
 16           Is that your name and your address          16      A. Yes.
 17   listed?                                             17      Q. What are you supposed to do after you
 18       A. Yes.                                         18   use the card?
 19       Q. Is there anything that would lead you        19      A. You are supposed to pay.
 20   to believe that you did not receive this            20      Q. So you understanding is that you can
 21   statement in the mail?                              21   make purchases on it, and after you do that, you
 22       A. No.                                          22   are supposed to pay --
 23       Q. Can you take a look at that first box        23      A. Yes.
 24   on the left-hand side where it says summary of      24      Q. -- the amount that you purchased?

                                                                                               9 (Pages 30 - 33)
                                         Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 11 of 16 PageID #:886


                                                    Page 34                                                      Page 36
   1       A. Yes.                                             1      Q. What does the top of the letter say
   2       Q. But you weren't able to pay the full             2   under Dear Gabriel?
   3   amount, that's correct?                                 3         It looks like they spelled your name
   4       A. Yes.                                             4   wrong, but that's your address listed there.
   5       Q. So you mentioned that you sued Midland           5   What does that first paragraph say?
   6   because of a letter that they sent to you?              6      A. That it was sold to Midland Funding.
   7       A. Yes.                                             7      Q. So this is how you found out that your
   8       Q. Do you remember when you received that           8   account now was owned by Midland?
   9   letter?                                                 9      A. Yes.
  10       A. I think it was in 2016, I think.                10      Q. Did you try to contact Midland or
  11       Q. 2016 you said?                                  11   Midland Credit Management after knowing that the
  12       A. I think.                                        12   account was owned by Midland Funding?
  13       Q. I am going to show you another                  13      A. No.
  14   document.                                              14      Q. Did you make any payments on the
  15       MS. CONLEY: Mark this Exhibit 2.                   15   account after receiving the letter that we marked
  16            (WHEREUPON, a certain document                16   as Exhibit 2?
  17            was marked Ramirez Deposition                 17      A. No, I don't remember, no.
  18            Exhibit No. 2, for                            18      Q. Have you ever paid any money to
  19            identification, as of 6/12/18.)               19   Midland Funding for your Citibank credit card
  20   BY MS. CONLEY:                                         20   account?
  21       Q. If you can take a look at Exhibit 2,            21      A. I paid the Sears card, but I don't
  22   and let me know what this looks like to you.           22   remember like if it was Sears or it was Midland.
  23       A. A letter.                                       23      Q. So you remember paying some amount of
  24       Q. And can you let me know looking toward          24   money on the account, but you don't remember who
                                                    Page 35                                                      Page 37
   1   the top left-hand side of the page, is that your        1   you sent the money to?
   2   name and your address listed there?                     2      A. Yes.
   3       A. Yes.                                             3      Q. When do you remember paying that
   4       Q. What's the date right above that?                4   money?
   5       A. August 29, 2016.                                 5      A. I don't remember, but I remember
   6       Q. Is this the letter that you were                 6   paying.
   7   telling me that you received from Midland Credit        7      Q. Was it before you received the letter
   8   Management?                                             8   that we marked as Exhibit 2?
   9       A. Yes.                                             9      A. I don't remember.
  10       Q. And can you let me know what you                10      Q. And what else -- what do you see wrong
  11   believe this letter is telling you.                    11   with this letter?
  12       MS. CHATMAN: Objection, calls for a legal          12      A. That they are going to get an
  13   conclusion. You may answer.                            13   attorney, and they are not going to give me
  14   BY THE WITNESS:                                        14   options to pay.
  15       A. Telling me that they are going to get           15      Q. And why do you think that's wrong?
  16   an attorney, and they are not going to give me         16      A. Because they are lying.
  17   flexible options to pay the account.                   17      Q. Why do you say they are lying?
  18   BY MS. CONLEY:                                         18      A. Because I should have -- I should be
  19       Q. Is that the only thing that this                19   able to -- be able to make some flexible payment.
  20   letter is telling you?                                 20      Q. Why do you believe you should be able
  21       A. Yeah.                                           21   to make some flexible payment?
  22       Q. That's the only thing this letter               22      A. So I could, you know, try to pay the
  23   says?                                                  23   debt.
  24       A. That and to mail $500 or call them.             24      Q. Did you ever try to pay the debt?

                                                                                                  10 (Pages 34 - 37)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 12 of 16 PageID #:886


                                                     Page 38                                                    Page 40
  1        A. Yes, I paid the account. I paid.                  1      A. I don't remember.
  2        Q. Did you ever try to pay Midland                   2      Q. Did you say you are not good with --
  3    Funding?                                                 3   what were you saying you were not good with?
  4        A. I paid the credit card, but I don't               4      A. Dates.
  5    remember. That's what I don't remember.                  5      Q. Dates. Okay.
  6        Q. Did you ever write a check to Midland?            6          When you would go to the currency
  7        A. No.                                               7   exchange to make the payment, did you receive any
  8        Q. Did you ever call Midland and give                8   type of receipt for the payment?
  9    them your banking information?                           9      A. Yes.
 10        A. No.                                              10      Q. And did you keep those receipts?
 11        Q. Did you ever send any cash money to              11      A. No.
 12    Midland?                                                12      Q. What did you do with them?
 13        A. No.                                              13      A. I probably lost them.
 14        Q. Did you ever send a check to Citibank?           14      Q. But you didn't make any payments on
 15        A. No.                                              15   the account after receiving the letter Exhibit 2?
 16        Q. Did you ever give Citibank your                  16   You never paid Midland any money?
 17    banking information?                                    17      A. I can't remember.
 18        A. No.                                              18      Q. So you said that you believed that the
 19        Q. Did you ever send any cash to Citibank           19   statement that was in the letter was a lie; is
 20    to pay the credit card?                                 20   that correct?
 21        A. No. I would pay it in -- I would pay             21          Is that what your testimony was? Is
 22    it in the currency exchange.                            22   that what you said?
 23        Q. You went to the currency exchange?               23      A. Yeah.
 24        A. Yes.                                             24      Q. What's your definition of a lie?
                                                     Page 39                                                    Page 41
   1      Q. Which currency exchange did you go to?             1        MS. CHATMAN: Objection, calls for
   2      A. Currency exchange, the one that's                  2   speculation. You may answer.
   3   on -- it's on Archer, by Archer and California.          3   BY THE WITNESS:
   4      Q. When was the last time you went to                 4        A. I don't know.
   5   that currency exchange to pay the Citibank credit        5   BY MS. CONLEY:
   6   card?                                                    6        Q. You don't know what you believe is a
   7      A. I don't remember. It was a long time               7   lie?
   8   ago.                                                     8        A. When they tell me that something is
   9      Q. What would you say is a long time ago?             9   not true.
  10      A. Couple years.                                     10        Q. Why don't you believe this statement
  11      Q. It's been more than two years?                    11   to be true?
  12      A. Yeah.                                             12        A. When I read this, I didn't -- that's
  13      Q. Has it been more than three years?                13   when I saw that they were going to get an
  14      A. More than two years, probably more                14   attorney. That's when I went to get an attorney
  15   than --                                                 15   too.
  16      Q. You said probably more than three?                16        Q. Is that why you believe it's not true?
  17      A. I don't remember.                                 17        A. Well, I don't know. It's when I read
  18      Q. Would you say the last time you                   18   it, that's the best option for me was to get an
  19   probably went to that currency exchange to pay          19   attorney to help me with my debt.
  20   the Citibank credit card was in 2015?                   20        Q. But you said that you believed that
  21      A. I really don't remember. I can't                  21   the statement if the account goes to an attorney,
  22   remember. I am not good with dates. I don't             22   flexible options may no longer be available to.
  23   know.                                                   23   You said that you don't believe that's true?
  24      Q. I didn't hear what you said.                      24        A. No, it's when I read that, that's when
                                                                                                  11 (Pages 38 - 41)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 13 of 16 PageID #:886


                                                   Page 42                                                    Page 44
   1   I received this letter. I didn't know what to          1       Q. And what was that? What was the
   2   do. So that's when I -- I don't understand it.         2   reasonable amount that you could pay monthly?
   3   So I decided to get an attorney to get help with       3       A. Probably $50 a month.
   4   my debt.                                               4       Q. And what's the current balance that's
   5       Q. So are you saying that you believe              5   listed on Exhibit 2?
   6   that they would get an attorney, and that's why        6           Do you see that at the top right-hand
   7   you got an attorney?                                   7   corner in that little box?
   8       A. Yes.                                            8       A. $2,552.14.
   9       Q. And who was the attorney that you               9       Q. So you are saying that you could pay
  10   hired after you got this letter?                      10   $50 a month to pay that amount off until it was
  11       A. Then I went -- my lawyer.                      11   paid?
  12       Q. Is it your lawyer that is sitting next         12       A. Yes.
  13   to you today?                                         13       Q. And did you call the number that's
  14       A. (No audible response.)                         14   listed on this letter to pay that $50 a month?
  15       Q. Yes?                                           15       MS. CHATMAN: Objection, asked and answered
  16       A. Yes.                                           16   You may answer.
  17       Q. How long after when you received the           17   BY THE WITNESS:
  18   letter did you hire your attorneys?                   18       A. No.
  19       A. Probably -- I can't remember a                 19   BY MS. CONLEY:
  20   specific time, but because I couldn't understand      20       Q. Have you ever paid Midland Funding or
  21   the letter, then I decided I needed help.             21   Midland Credit Management $50 a month?
  22       Q. So when you got this letter in the             22       A. No.
  23   mail, you didn't understand it?                       23       Q. You mentioned being sued by Midland;
  24       MS. CHATMAN: Objection, mischaracterizes          24   is that correct?
                                                   Page 43                                                    Page 45
  1    testimony. You may answer.                             1       A. Yes.
  2    BY THE WITNESS:                                        2       Q. You were sued on this particular
  3        A. I read it, but I thought that it was            3   account; is that correct?
  4    better for me to get help.                             4       A. Yes.
  5    BY MS. CONLEY:                                         5       Q. How did you find out about your
  6        Q. Did you understand the letter when you          6   attorneys after you received the letter?
  7    read it?                                               7       A. By mail.
  8        A. Yes.                                            8       Q. You got something in the mail from
  9        Q. And what was your understanding of the          9   your attorneys?
 10    letter when you read it?                              10       A. Yes.
 11        MS. CHATMAN: Objection, asked and answered        11       Q. And was that correspondence that you
 12    You may answer.                                       12   received from your attorneys before you got this
 13    BY THE WITNESS:                                       13   letter or after?
 14        A. That I was no longer -- that I was no          14       A. Can you repeat the question?
 15    longer going to have an option to pay, to have        15       Q. The letter that you got from your
 16    flexible payments.                                    16   attorneys, was it before the letter from Midland
 17    BY MS. CONLEY:                                        17   Credit Management or was it after you received
 18        Q. And what does flexible payments mean           18   Exhibit 2?
 19    to you?                                               19       A. After.
 20        A. Like reasonable amount that I could            20       Q. Have you had to pay your attorneys any
 21    pay monthly.                                          21   money since you have hired them?
 22        Q. I'm sorry?                                     22       A. No.
 23        A. Reasonable amount that I could pay             23       Q. Have you had any communications with
 24    monthly.                                              24   Midland Funding or Midland Credit Management

                                                                                                12 (Pages 42 - 45)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 14 of 16 PageID #:886


                                                    Page 46                                                     Page 48
   1   regarding payment options after you received this       1       Q. What did you do because you were sad?
   2   letter?                                                 2       A. It was -- I would live my life, but it
   3       A. No.                                              3   just kind of like affected my emotions, you know,
   4       Q. When you got this letter in the mail,            4   like.
   5   did you show it to anybody else other than your         5       Q. You were able to do everything you do
   6   attorneys?                                              6   every other day but you were just sad?
   7       A. No.                                              7       A. Yes.
   8       Q. Did you ever ask your parents to help            8       Q. Did you ever see some type of medical
   9   you with the Citibank credit card account?              9   professional because of the letter?
  10       A. No.                                             10       A. No.
  11       Q. Can you let me know how this letter             11       Q. Did you ever take some type of
  12   hurt you in any way?                                   12   medication because of being sent the letter?
  13       A. Got me stressed and -- got me                   13       A. No.
  14   stressed.                                              14       Q. How many times have you spoken with
  15       Q. Is that the only way that it affected           15   your attorney since you have been involved in the
  16   you or harmed you?                                     16   lawsuit that you filed against Midland Credit and
  17       MS. CHATMAN: Objection, calls for a legal          17   Midland Funding?
  18   conclusion. You may answer.                            18       A. Once.
  19   BY THE WITNESS:                                        19       Q. Did you speak with them over the phone
  20       A. Yes.                                            20   or in person?
  21   BY MS. CONLEY:                                         21       A. Both.
  22       Q. Can you describe your stress to me?             22       Q. You spoke with them over the phone and
  23       A. I got nervous.                                  23   in person?
  24       Q. Why did you get nervous?                        24       A. Yeah.
                                                    Page 47                                                     Page 49
   1      A. Something unknown, I guess.                       1      Q. But you only spoke with them one time?
   2      Q. What's the something that was unknown?            2      A. I came to the office probably like two
   3      A. That they were going to get an                    3   times.
   4   attorney.                                               4      Q. How many times did you speak with them
   5      Q. So you were afraid that they were                 5   over the phone?
   6   going to get an attorney?                               6      A. Two.
   7      A. Yes.                                              7      Q. When you hired your attorneys, what
   8      Q. Is that why you contacted your                    8   was your expectation of what they would do for
   9   attorney?                                               9   you?
  10      A. Yes.                                             10      MS. CHATMAN: Objection, asked and answered
  11      Q. And is that the only thing that made             11   You may answer.
  12   you stressed or nervous?                               12   BY THE WITNESS:
  13      A. Yes.                                             13      A. Help me with my debt.
  14      Q. Did anything happen to you physically            14   BY MS. CONLEY:
  15   because of you being stressed or nervous?              15      Q. What do you mean by help you with your
  16      A. No.                                              16   debt?
  17      Q. So would you say that your stress or             17      A. Assist me.
  18   your nervousness really affected you emotionally       18      Q. Assist you in what way?
  19   and not physically?                                    19      A. Just help me.
  20      A. Emotionally, yeah.                               20      Q. Did you need assistance with trying to
  21      Q. So what happened with your emotions              21   pay the debt?
  22   because of your stress or nervousness?                 22      A. (No audible response.)
  23      A. I was more sad, more couldn't                    23      Q. Is that a yes?
  24   concentrate on things.                                 24      A. Yeah.

                                                                                                  13 (Pages 46 - 49)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 15 of 16 PageID #:886


                                                Page 50                                                  Page 52
  1      Q. And is that the assistance that you        1       BY THE WITNESS:
  2   needed?                                          2          A. I don't know.
  3      A. Yes.                                       3       BY MS. CONLEY:
  4      MS. CONLEY: No further questions.             4          Q. If someone owed you money, do you
  5               EXAMINATION                          5       think that you are obligated to give them
  6   BY MS. CHATMAN:                                  6       flexible payment options to pay you back if you
  7      Q. I have a couple of questions.              7       wanted all of your money back at one time?
  8           Ms. Ramirez, if you were appointed       8          MS. CHATMAN: Objection, calls for
  9   class representative in this case, are you       9       speculation. You may answer.
 10   willing to go to trial?                         10       BY THE WITNESS:
 11      A. Yes.                                      11          A. I would give them an opportunity to
 12      Q. Are you willing to go to a settlement     12       pay me back.
 13   conference if one is set in this case?          13       BY MS. CONLEY:
 14      A. Yes.                                      14          Q. But do you believe that you are
 15      Q. Ms. Ramirez, do you think it was right 15          required to do that?
 16   for Midland Funding -- strike that.             16          A. If I wanted to, yeah.
 17           Do you think it was right for Midland   17          Q. If you wanted to, but no one says you
 18   Credit Management to send you this letter which 18       have to; is that correct?
 19   has been marked as Exhibit 2?                   19          MS. CHATMAN: Objection, asked and answered
 20      A. If it was right?                          20       BY THE WITNESS:
 21      Q. Uh-huh.                                   21          A. I don't know.
 22      A. No.                                       22       BY MS. CONLEY:
 23      Q. Okay. Why wasn't it right?                23          Q. If I owe you $10 and you say you want
 24      A. Because they would take me -- they        24       your $10 tomorrow, are you required to let me pay
                                                Page 51                                                  Page 53
  1   would take out the opportunity for me to make        1   you $5 today and $5 next week?
  2   flexible payment.                                    2      MS. CHATMAN: Objection, calls for
  3       Q. Do you think that harmed you?                 3   speculation. You may answer.
  4       A. Yes.                                          4   BY THE WITNESS:
  5       MS. CHATMAN: No further questions.               5      A. I don't know.
  6               FURTHER EXAMINATION                      6   BY MS. CONLEY:
  7   BY MS. CONLEY:                                       7      Q. You don't know the answer to that
  8       Q. I have follow-up questions for that.          8   question?
  9            You say you don't think it was right        9      A. If it was on me, I could let you.
 10   for Midland Credit Management to send you the       10      Q. You could make that decision?
 11   letter; is that correct?                            11      A. Uh-huh.
 12       A. Yes.                                         12      Q. But are you required to make that
 13       Q. You said that was because it took away       13   decision or it's your choice?
 14   your opportunity to make payments on the account?   14      MS. CHATMAN: Objection, calls for
 15       A. Flexible payments.                           15   speculation.
 16       Q. Flexible payments.                           16   BY THE WITNESS:
 17            Do you believe you have the right for      17      A. I don't know.
 18   flexible payments on a debt that you owe?           18   BY MS. CONLEY:
 19       A. Yeah.                                        19      Q. You don't know the answer to that
 20       Q. Do you believe that Midland Credit           20   question?
 21   Management and Midland Funding is obligated under   21      A. Uh-uh.
 22   the law to give you flexible payment options?       22      Q. Why not?
 23       MS. CHATMAN: Objection, calls for a legal       23      MS. CHATMAN: Objection, asked and answered
 24   conclusion. You may answer.                         24

                                                                                            14 (Pages 50 - 53)
                                         Veritext Legal Solutions
 www.veritext.com                                                                               888-391-3376
Case: 1:17-cv-02626 Document #: 95-2 Filed: 09/06/19 Page 16 of 16 PageID #:886


                                                  Page 54                                                     Page 56
  1    BY THE WITNESS:                                       1              CERTIFICATE
  2       A. I don't know.                                   2                 OF
  3    BY MS. CONLEY:                                        3           CERTIFIED SHORTHAND REPORTER
  4       Q. Why don't you know the answer to that           4
  5    question?                                             5           I, ANDREA L. KIM, a State of Illinois
  6       A. Because I don't.                                6   Licensed Certified Shorthand Reporter, License
  7       Q. Have you ever had to owe money to               7   number 84-3722, do hereby certify:
  8    anyone else other than Midland Funding and            8           That previous to the commencement of
  9    Midland Credit Management?                            9   the examination of the aforesaid witness, the
 10       A. No.                                            10   witness was duly sworn or affirmed to testify the
 11       Q. Have you ever had to pay for anything?         11   whole truth concerning the matters herein;
 12       A. Yeah.                                          12           That the foregoing deposition
 13       Q. You've bought something from the store         13   transcript was reported stenographically by me,
 14    before, right?                                       14   was thereafter reduced to typewriting under my
 15       A. Yeah.                                          15   personal direction and constitutes a true and
 16       Q. When you go to the store and you want          16   accurate record of the testimony given and the
 17    to walk out the door with the merchandise, is the    17   proceedings had at the aforesaid deposition;
 18    store required to let you pay for half of the        18           That the said deposition was taken
 19    merchandise now and take the merchandise and come    19   before me at the time and place specified;
 20    back and pay for it later?                           20           That I am not a relative or employee
 21       MS. CHATMAN: Objection, calls for                 21   or attorney or counsel for any of the parties
 22    speculation. You may answer.                         22   herein, nor a relative or employee of such
 23    BY THE WITNESS:                                      23   attorney or counsel for any of the parties
 24       A. No.                                            24
                                                  Page 55                                                     Page 57
   1   BY MS. CONLEY:                                        1   hereto, nor am I interested directly or
   2      Q. Have you read anything in your life             2   indirectly in the outcome of this action.
   3   that says that you are required to have flexible      3
   4   payment options on a debt that you owe?               4           IN WITNESS WHEREOF, I do hereunto set
   5      A. No, I don't remember.                           5   my hand and affix my seal of office at Chicago,
   6      Q. Have you ever read that before?                 6   Illinois, this 19th day of June, 2018.
   7      A. No.                                             7
   8      MS. CONLEY: No further questions.                  8
   9      MS. CHATMAN: I don't have any questions            9                ANDREA L  L. KIM
                                                                                           KIM, CSR
  10   either.                                              10                License No. 84-3722.
  11      MS. CONLEY: Electronic transcript, no             11
  12   paper.                                               12
  13      MS. CHATMAN: I will take an electronic copy       13
  14   too.                                                 14
  15             (WHEREUPON, the deposition was             15
  16             concluded at 2:50 p.m.)                    16
  17                                                        17
  18                                                        18
  19                                                        19
  20                                                        20
  21                                                        21
  22                                                        22
  23                                                        23
  24                                                        24

                                                                                                  15 (Pages 54 - 57)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
